Citation Nr: 0733615	
Decision Date: 10/25/07    Archive Date: 11/02/07

DOCKET NO.  02-02 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
status post bone spurs of the fifth toe, bilaterally, with 
status post osteomyelitis of the right fifth toe.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1982 to 
October 1986 and from December 1988 to May 1994.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from a September 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

In November 2003, the Board remanded this matter to the 
Appeals Management Center to insure due process notice 
compliance, obtain any identified outstanding relevant 
evidence, and afford the veteran an appropriate VA 
examination.  Those actions completed, the matter has been 
returned to the Board for appellate consideration.  


FINDING OF FACT

The veteran's status post bone spurs of the fifth toe, 
bilaterally, with status post osteomyelitis of the right 
fifth toe, does not result in moderate foot injury; scars 
that are unstable, painful upon examination, poorly 
nourished, or with repeated ulceration; exfoliation, 
exudation or itching of exposed or extensive area; or affect 
a skin surface area of 6 square inches or more.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
status post bone spurs of the fifth toe, bilaterally, with 
status post osteomyelitis of the right fifth toe, have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 3.102, 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71a, 
Diagnostic Code 5284 (2007); 4.118, Diagnostic Codes 7806 
(2001), 7803, 7804, 7805, 7819 (2001 & 2007), 7801, 7802, 
(2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The AMC provided the veteran with notice in April 2004 and 
January 2006, subsequent to the initial adjudication.  While 
the notice was not provided prior to the initial 
adjudication, the claimant has had the opportunity to submit 
additional argument and evidence, and to meaningfully 
participate in the adjudication process.  The claim was 
subsequently readjudicated in a June 2007 supplemental 
statement of the case, following the provision of notice.  
The veteran has not alleged any prejudice as a result of the 
untimely notification, nor has any been shown.  

With the exception of notice as to assignment of effective 
dates, which was included in the June 2007 supplemental 
statement of the case, the notification substantially 
complied with the specificity requirements of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) identifying the five 
elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

While no notification in a separate document advised the 
veteran of the effective dates for any grant of an increased 
rating, an effective date for award of benefits will not be 
assigned as the claim for an increased evaluation was denied 
by the RO and the appeal is denied below.  Accordingly, any 
defect with respect to that aspect of the notice requirement 
is rendered moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained a medical opinion as to the etiology 
and severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.  VA requested 
any available relevant records from the Social Security 
Administration (SSA) and received a reply in March 2007 that 
no records were located.  

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.


Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R., Part 4 (2007).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).  

The regulations do not give past medical reports precedence 
over current findings. Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the Court has held 
that, where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Id.; 38 C.F.R. §§ 4.1, 4.2 (2007).  

In an April 2002 statement, the veteran's representative 
contended that the veteran's service-connected disability of 
the left and right fifth toes was worse than originally 
rated.  

Service connection was established for status post bone spurs 
of the fifth toe, bilaterally, with status post osteomyelitis 
of the right fifth toe, in a February 1995 rating decision.  
A 10 percent evaluation was assigned and that evaluation has 
remained in effect ever since.  

The veteran's disability on appeal is currently evaluated 
under the criteria found in 38 C.F.R. § 4.118, Diagnostic 
Code 7819, for new growths, benign, skin.  During the 
pendency of the veteran's claim and appeal, the criteria for 
rating disabilities of the skin were changed by an amendment 
to the rating schedule that became effective on August 30, 
2002.  See 67 Fed. Reg. 49,590 (July 31, 2002).

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria because, should an increased rating be warranted 
under the revised criteria, that award may not be made 
effective before the effective date of the change.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003) (overruling 
Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), to the 
extent it held that, where a law or regulation changes after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to appellant should apply).  See 
also VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 3-2000 
(April 10, 2000).  A review of the record demonstrates that 
the RO considered the old and new rating criteria, and the 
veteran was made aware of the changes.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  

38 C.F.R. § 4.118, Diagnostic Code 7819, as effective prior 
to August 30, 2002, directs evaluators to rate the disability 
as scars, disfigurement, etc., and unless otherwise provided, 
to rate the disability as for eczema.  

Under the criteria revised effective August 30, 2002, 
Diagnostic Code 7819, for benign skin neoplasms, directs 
evaluators to rate the disability, in pertinent part, as 
scars, under Diagnostic Codes 7801 through 7805, or 
impairment of function.  

Pursuant to the unrevised criteria contained in 38 C.F.R. § 
4.118 Diagnostic Code 7806, a 10 percent evaluation is 
assigned for eczema with exfoliation, exudation, or itching, 
if involving an exposed surface or extensive area; and a 30 
percent rating is assigned for eczema with constant exudation 
or itching, extensive lesions, or marked disfigurement.  A 50 
percent evaluation requires that the condition be productive 
of ulceration or extensive exfoliation or crusting and 
systemic or nervous manifestations or exceptionally repugnant 
disfigurement.  Id.

Under both versions of 38 C.F.R. § 4.118, Diagnostic Code 
7804, superficial scars that are painful upon examination are 
rated as 10 percent disabling.  

As the skin of the veteran's fifth toes does not approach an 
area of 6 square inches, and no evidence of records shows the 
veteran to have unstable, poorly nourished or ulcerated 
scars, neither unrevised nor revised Diagnostic Code 7803 is 
for application.  

Under both versions of Diagnostic Code 7805, scars are rated 
as limitation of function of the affected part.  This is 
subsumed by the Board's consideration of the criteria for 
rating musculoskeletal disabilities of the foot and toes 
under 38 C.F.R. § 4.71a.  

The only applicable criteria for rating the veteran's 
disability under 38 C.F.R. § 4.71a is found in Diagnostic 
Code 5284, for foot injuries, other.  Under Diagnostic Code 
5284, a 10 percent rating is assigned for moderate foot 
injury, a 20 percent rating for moderately severe foot 
injury, and a 30 percent rating for severe foot injury.  

Diagnostic Codes 5003, 5010, 5283 are not for application 
because there is no finding that the veteran has malunion or 
nonunion of tarsal or metatarsal bones, or arthritis of other 
than the first toes.  While the veteran has service-connected 
disability for status post osteomyelitis, that disability is 
limited to the right fifth toe.  As this disability is not of 
the pelvis or vertebrae, does not extend into the major 
joints, is not of multiple localization, and the record is 
absent for evidence of acute, subacute or chronic 
osteomyelitis, ratings under Diagnostic Code 5000 are 
unavailable.  

When evaluating musculoskeletal disabilities the provisions 
of 38 C.F.R. § 4.40 and § 4.45 must be considered.  DeLuca v. 
Brown, 8 Vet. App. 202, 207-08 (1995).  Under 38 C.F.R. § 
4.40, functional loss may be due to pain, supported by 
adequate pathology and evidenced by visible behavior on 
motion.  Weakness is as important as limitation of motion, 
and a part that becomes painful on use must be regarded as 
seriously disabled.  Under 38 C.F.R. § 4.45, factors of joint 
disability include increased or limited motion, weakness, 
fatigability, or painful movement, swelling, deformity or 
disuse atrophy.  

In June 2005, the veteran underwent examination of her feet 
subsequent to the examiner's review of her claims file and 
electronic medical records.  The veteran reported constant 
pain in both feet, particularly in the areas between the 
fourth and fifth digits, associated with subjective stiffness 
and subjective swelling.  She denied any weakness, heat, 
redness, fatigability, or lack of endurance, but complained 
of flare ups twice per week, precipitated by prolonged 
walking or running.  She also denied any limitations in her 
daily activities due to her feet.  

Physical examination found the veteran to have a normal non-
antalgic gait, with ability to transfer from chair to table 
during the examination with no pain or limitation.  There was 
no swelling or edema of her feet, no unusual shoe wear, no 
skin breakdown, no evidence of hammertoes, high arches, club 
foot, or hallux valgus, or muscle or nerve involvement.  She 
had bilateral calluses of both feet in the plantar area and 
in the fifth metatarsal area.  The fifth digit was shortened 
due to her in-service surgery, and she had some tenderness 
and pain during motion of the fifth digit bilaterally.  There 
was no weakness, instability or incoordination.  She was 
unable to walk on her toes and heels due to pain.  X-rays 
revealed post surgical changes of the distal end of the fifth 
proximal phalanx bilaterally.  She had bilateral degenerative 
joint disease of the first metatarsophalangeal joint.  

The examiner concluded that the joint function of her fifth 
toes was mildly limited by pain following repetitive use but 
without other symptoms.  Other than her calluses, there were 
no changes of her skin.  

VA treatment records show that the veteran has been followed 
in the Podiatry clinic for complaints of recurrent 
interdigital corn-hellome molle, sub fifth metatarsal head 
callus, and intractable plantar keratoses.  January 2005 VA 
Podiatry notes report that the veteran had painful lesions 
between the fourth and fifth toes, bilaterally, that there 
was pain on palpation of the fourth proximal phalanges, and 
the fifth toe was slightly flail.   

While VA treatment records report that the veteran has 
interdigital corn-hellama molles and intractable plantar 
keratoses, there is no evidence that this is the result of 
her status post bone spurs of the fifth toe, bilaterally, 
with status post osteomyelitis of the right fifth toe.  
Furthermore, the skin area of her disability is not an 
extensive area and is not an exposed area.  There is no 
evidence of extensive lesions or marked disfigurement.  
Therefore a higher rating under Diagnostic Code 7806, as 
effective prior to August 2002, is not warranted.  

Nor are ratings warranted based upon the criteria found in 
Diagnostic Code 7804.  While the June 2005 examiner found 
pain on motion of the fifth toes bilaterally, there is no 
evidence of skin lesions painful upon examination.  The Board 
has taken into account the January 2005 clinical report that 
the veteran had painful lesions between the fourth and fifth 
toes, bilaterally, that there was pain on palpation of the 
fourth proximal phalanges.  The veteran is not service-
connected for the fourth phalanges or of the area between her 
fourth and fifth toes.  Regardless, the June 2005 examiner 
specifically found that the veteran had no skin breakdown, 
and while reporting that she had bilateral calluses in the 
plantar area of both feet in the fifth metatarsal area, did 
not find that these were painful and did not attribute the 
calluses to her service connected disability.  Thus, a rating 
under Diagnostic Code 7804 would not be appropriate.  

In considering the extent of the veteran's musculoskeletal 
disability of her fifth toes, the Board also finds no basis 
for an additional or higher rating.  The June 2005 
examination found that the only musculoskeletal symptom of 
her disability to be pain on motion of the fifth toes.  Given 
this sole symptom and the limited area affected, the Board 
finds that this disability does not rise to the level of a 
moderate other injury of the foot.  

In determining whether a rating is warranted for painful 
motion of the veteran's fifth toes, the Board has reviewed 
the Court's decision in Deluca as to application of 38 C.F.R. 
§ 4.40 and § 4.45.  The Court's discussion in DeLuca 
indicated that pain on motion should be considered in 
selecting the appropriate rating under a Diagnostic Code for 
limitation of motion of the affected part.  See DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).  The Court has also held 
that application of 38 C.F.R. § 4.40 and § 4.45 could not 
result in a higher rating in the case where the veteran was 
already in receipt of the highest available rating as 
specified in criteria for limitation of motion.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997).  As the rating schedule 
does not provide for ratings for limitation of motion of the 
individual toes, a rating by application of § 4.40 or § 4.45 
for the veteran's painful motion of her fifth toes would not 
be appropriate.  Application of § 4.45 does not result in a 
higher rating.  The only symptom listed in § 4.45 that the 
veteran exhibited was pain on movement.  Additionally, 38 
C.F.R. § 4.45(f) specifically discusses pain on movement in 
terms of major and minor joints and explains that multiple 
involvements of the interphalangeal, metatarsal and tarsal 
joints should be ratable on parity with the major joints.  
The fifth toe of the veteran's left and right foot cannot be 
considered as multiple involvements of these minor joints.  
Therefore, adjustment of her rating based on § 4.45 would not 
be appropriate.

In summary, the Board finds that the veteran's status post 
bone spurs of the fifth toe, bilaterally, with status post 
osteomyelitis of the right fifth toe, does not warrant a 
higher or additional evaluation under any applicable 
criteria.  The preponderance of the evidence is against a 
higher rating on any basis and there is no doubt to be 
resolved.  Accordingly, an increased rating is not warranted.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. § 
3.102 (2007).  


ORDER

Entitlement to an evaluation in excess of 10 percent for 
status post bone spurs of the fifth toe, bilaterally, with 
status post osteomyelitis of the right fifth toe, is denied.  







____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


